[Cite as In re J.J., 2020-Ohio-2971.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


In re J.J.                                        Court of Appeals No. L-19-1297

                                                  Trial Court No. JC 18267511



                                                  DECISION AND JUDGMENT

                                                  Decided: May 15, 2020

                                         *****

        Adam H. Houser, for appellant.

        Kevin J. Ankney, for appellee.

                                         *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a December 2, 2019 judgment of the Lucas County

Court of Common Pleas, Juvenile Division, which terminated the parental rights of

appellant, mother of the subject minor child, J.J., and granted custody of the child to

appellee, Lucas County Children Services (“LCCS”).
       {¶ 2} We note that this appeal is narrow in scope. Appellant’s principal argument

on appeal is that the trial court erred, against the manifest weight of the evidence, in not

granting appellant an additional extension of time in which to resume case plan services,

which appellant had unsuccessfully ceased prior to the permanent custody filing.

       {¶ 3} Appellant does not dispute the substantive merits of the chief trial court

determinations that LCCS made the requisite R.C. 2151.419 reasonable efforts in this

case prior to pursuing permanent custody, and does not dispute that the award of

permanent custody to LCCS was in the best interest of the child pursuant to R.C.

2151.414(D)(1).

       {¶ 4} In support of the judgment in favor of appellee, the trial court cited the

irrefutable evidence of appellant’s ongoing drug dependency, including usage of crack

cocaine, oxycodone, and marijuana, appellant’s ongoing unstable housing, appellant’s

unsuccessful discharge from mental health services, appellant’s ongoing involvement

with an abusive significant other, and the lack of a suitable relative placement.

       {¶ 5} The facts and evidence underpinning these trial court determinations reflect

that custody restoration between appellant and the minor child was not viable and the

award of permanent custody to LCCS was in the best interest of the child.

       {¶ 6} As referenced above, appellant principally asserts on appeal that she should

have been granted another extension of time in order to resume participation in case plan

services, which appellant had ceased approximately three months prior to the permanent

custody filing.




2.
       {¶ 7} Unfortunately, the record of evidence reflects appellant’s lack of

engagement in services, lack of acknowledgment of the serious underlying issues, and

lack of progress in the chief areas of concern. Accordingly, assertions that another

extension of time was warranted are without merit. For the reasons set forth more fully

below, the judgment of the trial court is hereby affirmed.

       {¶ 8} On March 7, 2018, LCCS filed a complaint in dependency and neglect, in

addition to a motion for an emergency shelter care hearing, pertaining to appellant’s

minor child, J.J. LCCS had familiarity with appellant as the permanent custody of a

sibling of J.J. had previously been awarded to LCCS.

       {¶ 9} On August 15, 2018, J.J. was adjudicated to be a dependent child.

Accordingly, temporary custody was granted to LCCS. On September 17, 2018, a trial

court case status hearing determined that LCCS was making the requisite statutory

reasonable efforts in this case.

       {¶ 10} On March 7, 2019, appellee was granted a six-month extension of

temporary custody of the minor child. In May of 2019, appellant ceased engagement in

LCCS case plan services.

       {¶ 11} On July 23, 2019, LCCS filed a motion for permanent custody in this

matter. On November 14, 2019, the permanent custody adjudicatory hearing was

conducted. On December 2, 2019, the trial court found, “by clear and convincing

evidence that the child cannot be placed with either of the child’s parents within a

reasonable time [the father is deceased], or should not be placed with the child’s mother,




3.
pursuant to R.C. 2151.414(B)(1)(a).” Pursuant to R.C. Chapter 2151, the minor was

determined to be a dependent child. LCCS was awarded permanent custody. This appeal

ensued.

       {¶ 12} The record reflects that at the November 14, 2019 permanent custody trial,

the trial court first heard detailed testimony from the assigned LCCS caseworker. The

caseworker’s testimony delineated that based upon the agency investigation into this

matter, the primary case plan services required for appellant included substance abuse

services, mental health services, domestic violence services, as well as services pertaining

to appellant’s chronic unstable housing.

       {¶ 13} The testimony of the caseworker, consistent with the documentation

submitted by appellant’s substance abuse service providers, reflected that although

appellant initially participated in substance abuse services, she subsequently discontinued

all services.

       {¶ 14} In conjunction with this, appellant consistently minimized her severe drug

dependency issues. Despite being furnished with the necessary drug dependency

services, prior to the permanent custody filing appellant tested positive for oxycodone,

marijuana, and acknowledged her continued usage of crack cocaine.

       {¶ 15} With respect to appellant’s ongoing crack cocaine usage, she

unconvincingly denied drug dependency issues. Appellant downplayed her use of crack

cocaine as “a choice,” that she could cease any time of her own accord.




4.
       {¶ 16} Not surprisingly in light of the above, the record reflects that appellant’s

drug dependency issues persist. Appellant has failed to demonstrate progress on, or an

acknowledgement of, the seriousness of the issue and the need for it to change.

       {¶ 17} In May 2019, appellant ceased participation in all case plan services,

including drug abuse services. Approximately three months after appellant’s cessation of

case plan services, LCCS filed for permanent custody.

       {¶ 18} With respect to the needed mental health services, the trial testimony

reflected that appellant’s participation and compliance with those services has been

sporadic. Appellant was discharged unsuccessfully from those services prior to the

permanent custody filing.

       {¶ 19} The caseworker testimony pertaining to the needed domestic violence

services reflected that appellant’s significant other, whom appellant herself acknowledges

is abusive, failed to participate in the needed services. In addition, appellant’s own

participation in domestic violence related services was unable to proceed due to

appellant’s failure to demonstrate progress in substance abuse services so that domestic

violence services could commence.

       {¶ 20} Although appellant maintained that she had ceased her relationship with

her abusive significant other, the record inconsistently reflects that appellant still refers to

the abuser as “her man,” remains in regular contact with him, and continues to depend

upon him in multiple ways. The record reflects that appellant’s domestic violence issues,

implicating the safety of the minor child, have not been remediated.




5.
       {¶ 21} With respect to appellant’s persistent unstable housing, the trial testimony

and related documentary records reflect that appellant’s housing history during the

relevant time frame has ranged from staying in a hotel, staying in her car, staying with

friends, staying in various area housing shelters, and spans of time in which her

whereabouts were unknown. The record reflects that appellant’s highly unstable housing

situation has not been remediated.

       {¶ 22} The trial testimony of the LCCS caseworker and the assigned guardian ad

litem (“GAL”) detailed the considerable reasonable efforts undertaken by the agency in

an effort to locate an acceptable alternative family placement for the minor child.

Unfortunately, no suitable placement was found to be available.

       {¶ 23} A potential placement with a maternal aunt was explored. However, the

child ultimately had to be removed from that placement as the relative was not

successfully ensuring that the minor child participated in required services, in addition to

exposure to substance abuse issues, adverse to the best interests of the minor, in that

placement.

       {¶ 24} Subsequently, a potential placement was explored with a maternal uncle.

However, further investigation revealed that this relative possessed a disqualifying

criminal history, including the past sexual assault of a sibling.

       {¶ 25} Notably, concerns regarding the unsuitability of potential relative

placement with the uncle had previously been expressed by appellant herself to those

involved in this case, including the GAL and the caseworker.




6.
       {¶ 26} The record reflects that both the caseworker and the GAL ultimately

concluded and testified that it would be in the best interest of the minor child for

permanent custody to be awarded to appellee.

       {¶ 27} During her testimony to the trial court, appellant did not refute the above-

described circumstances. Rather, appellant requested another extension of time based

upon the unilateral representation that, if granted, she would return into the above-

described needed services in an effort to address the underlying issues. However, the

bulk of evidence in this matter runs counter to the credibility of those representations.

       {¶ 28} At the conclusion of the trial, pursuant to R.C. 2151.414(B)(1)(a), the trial

court found by clear and convincing evidence that the father of the minor child is

deceased, and that the minor child should not be placed with the mother. The trial court

further determined, pursuant to R.C. 2151.414(E)(1), the mother had failed consistently

and repeatedly to substantially remedy the conditions that preclude the child’s placement

with the mother, pursuant to R.C. 2151.414(E)(2), the mother’s severe chemical

dependency issues, including ongoing use of oxycodone, crack cocaine, and marijuana,

preclude her provision of an adequate permanent home for the child, and pursuant to R.C.

2151.414(E)(11), the mother’s parental rights had been involuntarily terminated on a

previous occasion with respect to a sibling of the subject minor child.

       {¶ 29} Accordingly, given these facts and circumstances, the trial court

determined pursuant to R.C. 2151.414(D)(1)(c) and (d), an award of permanent custody




7.
of J.J. to LCCS is in the best interest of the child as a legally safe, secure, and permanent

environment must be provided for the child. This appeal ensued.

       {¶ 30} In the sole assignment of error, appellant unpersuasively maintains that the

trial court erred and acted against the manifest weight of the evidence in denying

appellant’s request at trial for an additional extension of time in which to attempt to

successfully engage in the services mandated by LCCS as prerequisites for a potential

reunification. We do not concur.

       {¶ 31} It is well-established that in determining whether a disputed trial court

judgment is against the manifest weight of the evidence, the appellate court reviews the

record, weighs the evidence and reasonable inferences, considers the credibility of the

witnesses and conflicts in the evidence presented, and determines whether the trier of fact

clearly lost its way so as to cause a manifest miscarriage of justice. State v. Prescott, 190
Ohio App. 3d 702, 2010-Ohio-6048, 943 N.E.2d 1092, ¶ 48 (6th Dist.).

       {¶ 32} In support of this appeal, appellant contends that the relevant parties, “did

not do any investigation into the [potential placement of the child with the] family

member [the above-discussed maternal uncle] in Illinois.” The record of evidence does

not bear out this claim.

       {¶ 33} Contrary to this assertion on appeal, the record reflects that prior to these

proceedings, appellant herself expressed concerns to both the LCCS caseworker and the

GAL regarding the impropriety of a potential placement of the minor child with the

maternal uncle from Illinois.




8.
         {¶ 34} Appellant conveyed to them that her uncle had a criminal record, had

sexually assaulted a sibling, and would not be a suitable placement. The subsequent

home study conducted regarding the uncle verified the disqualifying background of the

uncle.

         {¶ 35} The testimony of the GAL similarly detailed his discussions with both

appellant and the caseworker regarding a potential placement with the uncle. The

discussions made clear the consensus amongst all parties, including appellant, that any

such placement was ill-advised given the uncle’s concerning criminal history, including

the prior sexual assault of a sibling.

         {¶ 36} In addition, we note that the uncle declined to file an entry of appearance in

this matter, or otherwise seek custody of the minor child. Further, prior to this appeal,

appellant never conveyed to the court, or otherwise notified anyone involved in this

matter, of a desire for custody to be granted to the uncle. Appellant conveyed a contrary

position regarding the uncle, undercutting her present claim.

         {¶ 37} Accordingly, appellant’s present assertion that the trial court failed to give

proper consideration to an alternative relative placement of J.J. with the above-discussed

maternal uncle is contrary to the record of evidence, contrary to appellant’s own prior

position on the matter, and without merit.

         {¶ 38} Given these facts and circumstances, the trial court properly found that

LCCS made reasonable efforts to prevent the removal of the minor child and undertook

reasonable efforts working with the mother towards a permanent plan for reunification




9.
with the minor child. The trial court further properly found, and the record clearly shows

that the child’s need for a legally secure permanent placement could not be achieved

without a grant of permanent custody of the child to LCCS.

       {¶ 39} The record is devoid of evidence showing that the trial court clearly lost its

way and caused a manifest miscarriage of justice in this matter.

       {¶ 40} Wherefore, we find appellant’s sole assignment of error not well-taken.

       {¶ 41} On consideration whereof, the judgment of the Lucas County Court of

Common Pleas, Juvenile Division, is hereby affirmed. Appellant is ordered to pay the

costs of this appeal pursuant to App.R. 24.

                                                                        Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Thomas J. Osowik, J.
                                                _______________________________
Christine E. Mayle, J.                                      JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




10.